Citation Nr: 0601728	
Decision Date: 01/20/06    Archive Date: 01/31/06	

DOCKET NO.  04-12 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.   

2.  Entitlement to service connection for a left knee 
disability.   

3.  Entitlement to service connection for a disability 
manifested by multiple joint pain.   

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cysts of the back, the neck, the arms, and the chest 
including as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
July 1964 to July 1968.  

2.  On December 7, 2005, prior to the promulgation of a 
decision in the appeal, the Board received a communication 
from the veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW


The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7195(b) (2), (d) (5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In December 2005 the RO received a 
facsimile transmittal from the veteran in which he stated 
that he wished to "withdraw all issues on appeal at this 
time."  Hence, there remain no allegations of error or fact 
of law for appellate consideration, and the appeal is 
withdrawn.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed without prejudice.  


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


